IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                 NOS. WR-76,991-06; WR-76,991-07; WR-76,991-08



                     EX PARTE COLLINS O. NYABWA, Applicant



            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. 1266052-B; 1266053-B; 1266054-B
           IN THE 248TH DISTRICT COURT FROM HARRIS COUNTY



       Per curiam.

                                        ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court these applications for writs of habeas

corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was

convicted of improper photography in all cause numbers and was sentenced to one years’

imprisonment in state jail for each cause. He did not appeal these convictions.

       On February 25, 2015, the trial court signed findings of fact and conclusions of law

recommending that relief be granted because the statute Applicant was found to have
violated has been declared unconstitutional by this Court. Thompson v. State, 442 S.W.3d
325 (Tex. Crim. App. 2014). However, on December 31, 2014, Applicant had filed a motion

to withdraw these applications.

       These applications are dismissed based on Applicant’s motion to withdraw.

Filed: April 1, 2015
Do not publish